DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “colinear” should be “collinear”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-8, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suciu et al. US 2015/0247456 in view of Vondrell et al. US 2018/0163558.
Regarding claim 1, Suciu discloses a hybrid electric gas turbine engine comprising: a fan section having a fan 24, a turbine section having a turbine 40 drivably connected to the fan through a main shaft 26 that extend along a central longitudinal axis, the axis is the line concentrically through the shaft; a gas generating core 28 extending along a first axis 32 that is radially offset from the central longitudinal axis. Suciu does not disclose an electric motor drivably connected to the main shaft, wherein the electric motor is collinear with the main shaft.  
Vondrell teaches a hybrid electric drive system for a gas turbine engine comprising an electric motor 14 drivably connected to the main shaft, see para. [0029], where the electric machine is collinear with the main shaft, i.e. the propulsor. 
It would have been obvious to an ordinary skilled worker to provide a hybrid electric drive system taught by Vondrell in the engine of Suciu in order to allow the turboshaft engine to be designed to operate most efficiently during relatively low power modes, resulting in an overall more efficient propulsion system. See Vondrell para. [0039]. Because the electric motor supplements or substitutes power provided by the gas turbine engine, see Vondrell para. [0004], the electric motor allows for additional thrust during high power modes such as take-off, see Vondrell para. [0051]. The 
Regarding claim 2, Suciu, in view of Vondrell, discloses the electric motor 14 comprises motor shaft 72 extending along an electric motor axis, wherein the electric motor axis is in collinear. Referring to fig. 1 of Vondrell, the electric motor shaft 72 is aligned with the propulsor shaft 74.
Regarding claim 4, Suciu, in view of Vondrell, discloses the first axis is in a non-parallel relationship with the central longitudinal axis. See Suciu fig. 1; para. [0024], the shaft 32 is angled relative to the central longitudinal axis. 
Regarding claim 5, Suciu, in view of Vondrell, discloses the gas generating core includes a compressor section extending along the first axis. Referring to fig. 1, Suciu discloses a compressor section 30 aligned with the first axis 32. 
Regarding claim 6, Suciu, in view of Vondrell, discloses the electric motor is configured to drive the fan. Vondrell teaches an electric motor 14 that is inline with and in drivingly engaged with the fan 24.
	Regarding claim 7, Suciu, in view of Vondrell discloses the electric motor is configured to be driven by the main shaft. Vondrell teaches that the electric machine is connected to the LPT 68 via a clutch 16 such that the motor can be operated as a generator when supplemental power is not needed. See fig. 5; para. [0042].
	Regarding claim 8, Suciu, in view of Vondrell, discloses a hybrid electric gas turbine engine comprising a fan section having a fan 24 and a guide vane 48 extending from a static structure, Suciu shows an inner static structure corresponding to that disclosed by the Applicant, a turbine section having an exit housing 40 and a turbine 42 the line passing through the shaft 26, a gas generating core 28 extending along a first axis 32 that is radially offset from the central longitudinal axis, and an electric motor drivably connected to the main shaft, the electric motor 14 being radially offset from the gas generating core. The obviousness of the combination is discussed in claim 1 above. 	Regarding claim 10, Suciu, in view of Vondrell, discloses the electric motor is disposed radially inward from the gas generating core. The electric motor is concentric with the fan shaft of Suciu, where the gas generating core is radially outward therefrom. 

    PNG
    media_image1.png
    511
    713
    media_image1.png
    Greyscale

	Regarding claim 11, Suciu, in view of Vondrell, discloses a shroud extending from the static structure towards the turbine, the shroud being disposed about at least a portion of at least one of the electric motor and the gas generating core. Referring to fig. 1, Suciu shows a reduction gear encased in the fan bypass duct shroud, the guide vanes 48 extending rearwardly toward the aft end of the shroud downstream and 
	Regarding claim 12, Suciu, in view of Vondrell, discloses an inlet duct whereby the gas generating core receives air from the fan section. See Suciu fig 1, the inlet duct 46 is located within the shroud 22 and therefore receives air from the fan.  
	Regarding claim 13, referring to claim 11, Suciu, in view of Vondrell, discloses a shroud extending from the static structure towards the turbine, the shroud being disposed about at least a portion of at least one of the electric motor and the gas generating core and an inlet duct whereby the gas generating core is configured to receive air from the fan section, wherein the inlet duct 46 is disposed at least partially radially outward from the shroud. Refer to claims 11-12 and the annotated figure in claim 11 above. 
	Regarding claim 14, Suciu discloses the inlet duct 46 is position at and aft of the guide vanes 48 and therefore the inlet duct is configured to receive the air via the guide vane. 
	Regarding claim 15, Suciu discloses the inlet duct 46 is disposed radially outward from the static structure. Referring to the annotated figure in claim 11 above, the inlet duct is radially outward of the static structure annotated. 
Regarding claim 16, Suciu discloses an exhaust duct 38 that extends from an end of the gas generating core towards the turbine. 
Regarding claim 17, referring to claim 15, Suciu discloses all elements. 

Regarding claim 19, Suciu, in view of Vondrell, discloses an apparatus, the existence of which yields the steps of coupling a fan section having a fan 24 to a turbine section 42 having an exit housing 40 via a main shaft 26  that extends along a central longitudinal axis, wherein the turbine section is drivably connected to the fan via the main shaft, coupling a gas generating core between a static structure of the fan section and the turbine section, see claim 11, labeled as static structure, wherein the gas generating core extends along a first axis 32 that is radially offset from the central longitudinal axis; and coupling an electric motor 14 to the main shaft, the electric motor being radially offset from the gas generating core. 
Regarding claim 20, Suciu discloses disposing a guide vane 48 to extend from the static structure. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suciu, in view of Vondrell, as applied to claim 1 above, and further in view of Cazals US 2010/0044504.
	Regarding claim 3, Suciu, in view of Vondrell, discloses all elements except that the gas generating core is sized to provide between 30-70% of the maxis static takeoff thrust of the hybrid electric gas turbine engine. Suciu does disclose that the gas See for example para. [0033]. 
	Cazals teaches that main engines may be sized smaller than allowable to provide high thrust operation such that the main engines are optimized to the flying conditions at cruise. See paras. [0067]-[0068]. By reducing the mass of the dimensions of the main engine, the noise levels of the engines may be reduced. See para. [0066]. Thus the size of the engines effects the cruise flight efficiency and the amount of noise produced. Thus Cazals discloses that the size of the main engines are a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). Since Cazals shows that the size of the engine effects the cruise flight efficiency and noise produced from the engines, an ordinary skilled worker would understand that the sizing of the engine may be optimized to within 30-70% of takeoff cruise thrust. Additionally, both Cazals and Vondrell teach that under high power conditions, additional engines may be brought online to make up the thrust deficiency. It . 
	
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suciu, in view of Vondrell, as applied to claim 1 above, and further in view of Chandler US 2015/0211416.
Regarding claim 9, Suciu, in view of Vondrell, discloses all elements except for a support structure extending between and operatively connects the static structure and the exit housing. 
Chandler teaches a plurality of struts 100, 102 that connect the forward fan nacelle 22, and thereby the static structure, to the fan drive housing 44. See para. [0034].
It would have been obvious to an ordinary skilled worker to provide a plurality of struts that connect the fan nacelle 22 to the fan drive housing of Suciu, in view of Vondrell, as taught by Chandler, in order to support the engine. Id. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 6, 8, 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 18 of copending Application No. 15/997,879 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2 and 18 contain all subject matter claimed in claims 1, 6, 8, and 11 of the instant application and more. It would have been obvious to omit the additional claimed elements. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 6, 8-9, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, 9-10, 16 of U.S. Patent No. 11,073,107. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘107 contain all the claimed subject matter and more of claims 1, 3, 6, 8-9, 14 of the instant application where the omission of the additionally claimed subject matter would be obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741